 

EXIBIT 10.15

 

ASSET PURCHASE AGREEMENT AND BILL OF SALE

 

by and between

 

GREYSTONE MANUFACTURING LLC (“Greystone”)

 

AND

 

YORKTOWN MANAGEMENT AND FINANCIAL SERVICES (“Yorktown”)

 

Dated as of FEBRUARY 29, 2016

 

 

   

 

ASSET PURCHASE AGREEMENT ANDBILL OF SALE

 

This Asset Purchase Agreement and Bill of Sale (this “Agreement”), dated as of
February 29, 2016, (the “Effective Date”), is entered into by and between
Greystone, an Oklahoma limited liability company (“Buyer”), and Yorktown, an
Oklahoma limited liability company (“Seller”) .

 

RECITALS

 

A. Seller owns those Assets set forth in Exhibit A attached hereto.(the
“Assets”).

 

C. Subject to the terms and conditions set forth herein, Seller desire to sell
to Buyer, and Buyer desires to purchase from Seller the Assets.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

PURCHASE

 

Section 1.01 Seller shall sell all right, title and interest in and to the
Assets free and clear of all Encumbrances, for the consideration specified
Section 1.02.

 

Section 1.02 Purchase Price. The purchase price for the Assets is $1,137,875.00
(the “Purchase Price”) payable by a Promissory Note from Buyer to Seller in the
amount of $688,296.35 from Buyer and a cancellation of $449,568.65 in
receivables owed to Buyer by Seller at Closing.

 

Section 1.03 Closing. Subject to the terms and conditions of this Agreement, the
purchase and sale of the Assets contemplated hereby shall take place in Tulsa,
Oklahoma, on the date of this Agreement (the “Closing Date”).

 

Section 1.04 Transactions.

 

(a) At the Closing, Buyer shall deliver to Seller the Purchase Price.

 

(b) At the Closing, Seller shall deliver to Buyer a signed Agreement and those
Assets as set forth on Exhibit A.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants that the statements contained in Section 2.01 are
true and correct as of the date hereof and that the other statements contained
in this Article III are true and correct as of the date hereof.

 

Section 2.01 Representations and Warranties Regarding Seller. Seller has all
necessary power and authority to enter into this Agreement and the other
Transaction Documents to which it is a party, to carry out its obligations
hereunder and there under and to consummate the transactions contemplated hereby
and thereby. Seller is the record owner of and has good and valid title to the
Assets, free and clear of all liens and encumbrances (other than restrictions
arising under Law applicable to Asset). Upon consummation of the transactions
contemplated by this Agreement, Buyer shall own the Assets, free and clear.
There are no Actions pending or, to Seller’s knowledge, threatened against or by
Seller that challenges or could reasonably be expected to prohibit Seller from
executing and delivering this Agreement.

 



 

   

 

Section 2.02 Organization, Qualification and Authority of Yorktown. Yorktown is
a limited liability company duly organized, validly existing and in good
standing under the Laws of the State of Oklahoma.

 

ARTICLE Ill

COVENANTS

 

Section 3.01 Further Assurances. Following the Closing, each of the parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.

 

ARTICLE IV

INDEMNIFICATION

 

Section 4.01 Indemnification By Seller. Subject to the other terms and
conditions of this Agreement, Seller shall indemnify Buyer against, and shall
hold Buyer harmless from and against, any third party claim to or any other
impairment preventing Buyer holding free and clear title to the Assets.

 

ARTICLE V

MISCELLANEOUS

 

Section 5.01 Expenses. All costs and expenses, including fees and disbursements
of counsel, financial advisors and accountants, incurred in connection with the
negotiation, preparation and execution of this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses, whether or not the Closing shall have occurred. In any dispute arising
out of this Agreement, the prevailing party is entitled to recover its costs and
expenses, including fees and disbursements of counsel, form the non-prevailing
party.

 

Section 5.02 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

Section 5.03 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

Section 5.04 Entire Agreement. This Agreement and the other Transaction
Documents constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous representations, warranties,
understandings and agreements, both written and oral, with respect to such
subject matter.

 

  3 

   

 

Section 5.05 Successors and Assigns. This Agreement shall be binding upon and
sha11 inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed; provided, however, that Buyer may
assign its rights and delegate its obligations hereunder to one or more
Affiliates of Buyer without the prior written consent of Seller so long as such
assignment does not delay the Closing. No assignment shall relieve the assigning
party of any of its obligations hereunder.

 

Section 5.06 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
This Agreement shall be governed by and construed in accordance with the
internal Laws of the State of Oklahoma without giving effect to any choice or
conflict of Law provision or rule (whether of the State of Oklahoma or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of Oklahoma.

 

Section 5.07 Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to seek specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at Law or in equity.

 

Section 5.08 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

  “Buyer”         Greystone Manufacturing LLC,   an Oklahoma limited liability
company         By: [image_001.jpg]   Name: William W. Rahhal   Title: Chief
Financial Officer           “Seller”         Yorktown Management and Financial
Services LLC   an Oklahoma limited liability company         By: if_   Name:
Warren F. Kruger   Title: Manager/CEO

 

  4 

   

 

EXHIBIT A

 

Asset Inventory

 

(Attached)

 



 

   

 [image_002.jpg]

 



 

   



 

[image_003.jpg]

 

 

   



 

[image_004.jpg]

 

 

   



 

[image_005.jpg]

 

 

   



 [image_006.jpg]

 

 

   



 [image_007.jpg]

 

 

   



 

[image_008.jpg]

 

 

   





 [image_009.jpg]

 

 

   



 

[image_010.jpg]

 

 

   



 [image_011.jpg]

 

 

   



 [image_012.jpg]

 

 

   



 [image_013.jpg]

 

 

   



 [image_014.jpg]

 

 

   



 

[image_015.jpg]

 

 

   

 

INSTALLMENT NOTE

(ASSET PURCHASE NOTE/ RESIN RECOVERY EQUIPMENT)

 

$ 688,296.35 February 29, 2016

 

1. FOR VALUE RECEIVED, the undersigned, GREYSTONE MANUFACTURING, LLC (the
“Maker”), 1613 E. 15th Street, Tulsa, OK 74120, hereby promises to pay to the
order of Yorktown Management and Financial Services, LLC and it’s assigns (the
“Payee”), at Payee’s office in Tulsa, Oklahoma, the principal sum of Six Hundred
Eighty Eight Thousand Two Hundred Ninety Six and 35/100 Dollars ($688,296.35),
together with interest at a rate of five percent (5%) per annum, compounded
annually.     2. The Maker will pay monthly principal and interest payments of $
20,628 .86 per month for thirty six months with the final payment due on
February 28, 2019.     3. The Maker shall reimburse the Payee for any reasonable
costs and attorneys’ fees incurred by the Payee in connection with the
enforcement or preservation of any rights or remedies under this Note and any
other documents executed in connection with this Note.     4. Maker waives
presentment and demand for payment, protest, notice of protest and nonpayment
and other notices, and agrees that his liability under this Note shall not be
affected by any renewal or extension of time of payment hereof or by any
indulgences, or by any release or change in security for the payment of this
Note, and such parties hereby consent to any and all renewals, extensions,
indulgences, releases or changes.     5. This Note is an unsecured obligation of
the Maker in favor of Payee.     6. Upon any default by Maker in the payment of
the principal or interest hereunder , the holder hereof may, at the option of
the holder, declare all amounts of principal and interest owed hereunder
immediately due and payable. Interest shall accrue from the date of any default
on the amount in default at a rate of eight percent (8%) per annum, compounded
monthly, not to exceed the highest lawful rate.     7. This Note and the
indebtedness evidenced hereby shall be construed and enforced in accordance with
and governed by the internal laws of the State of Oklahoma.     8. This Note and
the indebtedness evidenced hereby shall be construed and enforced in accordance
with and governed by the internal laws of the State of Oklahoma, and the
undersigned hereby irrevocably and unconditionally consents and submits to the
exclusive jurisdiction of the courts of the State of Oklahoma located in Tulsa
County, Oklahoma and the courts of the United States of America located in the
Northern District of Oklahoma (collectively, the “Agreed Courts”) in any
actions, suits or proceedings arising out of or in connection with this Note and
further agree that service of any process, summons, notice or other document by
U.S. registered mail to the Maker at the address set forth above (or at such
other address as may be specified in writing to Payee) shall be effective
service of process for any action, suit or proceeding brought against Maker.
Maker further hereby irrevocably and unconditionally waives any objection to the
laying of venue of any such action, suit or proceeding arising out of or
connected with this Note in the Agreed Courts and hereby further irrevocably and
unconditionally waive and agree not to plead or claim that any such action, suit
or proceeding brought in any of the Agreed Courts has been brought in an
inconvenient forum.     9. MAKER WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO WHICH MAKER AND PAYEE MAY BE PARTIES, ARISING OUT OF, IN
CONNECTION WITH OR IN ANY WAY PERTAINING TO THIS NOTE.     10. THIS PROMISSORY
NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

 

_____________________________.Date:___________ _

William W. Rahhal, as CFO of Greytone Manufacturing, LLC

 

  2 

   

 

Amortization Schedule to Installment Note dated February 29, 2016

 

Compound Period: Monthly

Nominal Annual Rate: 5.000 %

 

CASH FLOW DATA

 



   Event   Date   Amount   Number   Period   End Date I   Loan    02/29/2016  
 688,296.35    1          2   Payment    03/31/2016    20,628.86    36  
 Monthly   02/28/2019

 

AMORTIZATION SCHEDULE - Normal Amortization

 

    Date   Pa:rmeot   Interest   Principal   Balance  Loan    02/29/2016       
           688,296.35  1    03/31/2016    20,628.86    2,867.90    17,760.96  
 670,535.39  2    04/30/2016    20,628.86    2,793.90    17,834.96  
 652,700.43  3    05/31/2016    20,628.86    2,719.59    17,909.27  
 634,791.16  4    06/30/2016    20,628.86    2,644.96    17,983.90  
 616,807.26  5    07/31/2016    20,628.86    2,570.03    18,058.83  
 598,748.43  6    08/31/2016    20,628.86    2,494.79    18,134.07  
 580,614.36  7    09/30/2016    20,628.86    2,419.23    18,209.63  
 562,404.73  8    10/31/2016    20,628.86    2,343.35    18,285.51  
 544,119.22  9    11/30/2016   20,628.86    2,267.16    18,361.70    525,757.52 
10    12/31/2016    20,628.86    2,190.66    18,438.20    507,319.32  2016
Totals         206,288.60    25,311.57    180,977.03       11    01/31/2017 
 20,628.86    2,113.83    18,515.03    488,804.29  12    02/28/2017  
 20,628.86    2,036.68    18,592.18    470,212.11  13    03/31/2017  
 20,628.86    1,959.22    18,669.64    451,542.47  14    04/30/2017  
 20,628.86    1,881.43    18,747.43    432,795.04  15    05/31/2017  
 20,628.86    1,803.31    18,825.55    413,969.49  16    06/30/2017  
 20,628.86    1,724.87    18,903.99    395,065.50  17    07/31/2017  
 20,628.86    l,646.11    18,982.75    376,082.75  18    08/31/2017 
 20,628.86    1,567.01    I 9,061.85    357,020.90  19    09/30/2017  
 20,628.86    1,487.59    19,141.27    337,879.63  20    10/31/2017 
 20,628.86    1,407.83    19,221.03    318,658.60  21    11/30/2017  
 20,628.86    1,327.74    19,301.12    299,357.48  22    12/31/2017  
 20,628.86    1,247.32    19,381.54    279,975.94  2017 Totals       
 247,546.32    20,202 .94    227,343.38       23    01/31/2018   20,628.86  
 1,166.57    19,462.29    260,513.65  24    02/28/2018    20,628.86  
 1,085.47    19,543.39    240,970.26  25    03/31/2018    20,628.86  
 1,004.04    19,624.82    221 ,345.44  26    04/30/2018    20,628.86    922.27  
 19,706.59    201,638.85  27    05/31/2018    20,628.86    840.16    19,788.70  
 181,850.15  28    06/30/2018    20,628.86    757.71    19,871.15    161,979.00 
29    07/31/2018    20,628.86    674.91    19,953.95    142,025.05  30  
 08/31/2018    20,628.86    591.77    20,037.09    121,987.96  31  
 09/30/2018    20,628.86    508.28    20,120.58    101,867.38  32  
 10/31/2018    20,628.86    424.45    20,204.41    81,662.97  33    11/30/2018  
 20,628.86    340.26    20,288.60    61,374.37  34    12/31/2018    20,628 .86  
 255.73    20,373.13    41,001.24  2018 Totals         247,546.32    8,571 .62  
 238,974.70       35    01/31/2019    20,628.86    170.84    20,458.02    20,543
.22  36    02/28/2019    20,628.86    85.64    20,543.22    0.00  2019 Totals  
      41,257.72    256.48    41,001.24       Grand Totals         742,638.96  
 54,342.61    688,296.35      

 

  3 

   

 

 

